PIERCE, Judge.
This is an appeal by appellants Bi-County Fuel Company, a Florida corporation, and Don Leroy Evors, defendants in the court below, from a final judgment entered by the Hardee County Circuit Court pursuant to a jury verdict awarding damages to appellee Doyle Crews, plaintiff below, in a negligence action arising as a result of an automobile accident.
The testimony adduced at the trial is in conflict as to exactly how the accident occurred. It was at night and plaintiff and defendant Evors were traveling in the same direction. Plaintiff was apparently attempting to make a left turn and Evors, driving a truck owned by the defendant corporation, struck the rear of plaintiff’s car while attempting to pass. A jury awarded damages in the amount of $13,-500.00, and judgment was entered in such amount.
Although defendants contest liability, the main thrust of the appeal seems to be directed to the proposition that damages are excessive because plaintiff had a “pre-ex-isting condition”. We use the word “condition” advisedly because there is conflict in the testimony as to whether his existing back problems stemmed from “lifting a garbage can” or resulted from a birth defect. In any event, it is clear that he underwent surgery on his lower spine some five or six months prior to the accident here involved. The surgery was designed to fuse the vertebrae and was on “two levels”. At the time of the accident, one “level” had successfully fused and was healed. The other “level” had not healed and plaintiff was still undergoing treatment and wearing a brace. Defendants contend that there was not sufficient evidence to show that the accident was the proximate cause of the second vertebra “level” not to heal, resulting in the permanent disability.
We have carefully examined the record and the briefs of the parties and find that most of the points urged on appeal have been resolved by the verdict of the jury and that there was competent and substantial evidence to sustain such verdict. The points raised which were not essentially factual are without merit. We therefore affirm.
*237Our determination makes it unnecessary to pass upon appellee's pending motion to strike the reply brief of appellants and also an additional brief. Our examination of such briefs has not influenced our disposition of the case.
Affirmed.
LILES, C. J., and HOBSON, J., concur.